Citation Nr: 0731842	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
type II, with diabetic retinopathy and diabetic neuropathy. 

3.  Entitlement to service connection for 
hypertriglyceridemia. 

4.  Entitlement to service connection for insomnia. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service. 

2.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and no evidence shows that he was 
ever exposed to herbicides while on active duty.

3.  The veteran's diabetes mellitus, type II, was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to service.

4.  Hypertriglyceridemia is merely a laboratory finding and 
has not been attributed to a chronic disability.

5.  The veteran's complaint of insomnia is a symptom and has 
not been attributed to a chronic disability such as 
depression or chronic fatigue syndrome.  There is no 
connection between this problem and service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A disability manifested by hypertriglyceridemia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R.    § 3.303 (2007).

4.  A disability manifested by insomnia was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A compensable (10 
percent) disability rating for hypertension is warranted for 
diastolic pressure of predominantly 100 or more or systolic 
pressure of predominantly 160 or more; or if a claimant has a 
history of diastolic pressure of predominantly 100 or more 
and requires continuous medication for control.  38 C.F.R. 
§ 4.104, DC 7101 (2006). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101(Note 1) (2007).

In this case, the veteran's service medical records make no 
reference to high blood pressure.  Of particular relevance, 
his blood pressure was noted to be 128/80 at his separation 
examination in May 1967.  There is also no indication that he 
was on medication for high blood pressure while on active 
duty.  In light of these findings, the veteran's service 
medical records provide highly probative evidence against the 
claim. 

The record also shows that hypertension was not present 
within one year of the veteran's separation from active duty 
in June 1967.  In fact, the record makes no reference to 
hypertension until May 1990, approximately 23 years after his 
separation from active duty, when he was being treated at St. 
Mary's Hospital.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time 
between service and the onset of symptoms is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
also emphasizes that there is medical evidence of a nexus or 
relationship between the veteran's hypertension and his 
period of active military service.  The absence of such 
evidence provides compelling evidence against the claim.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

During a personal hearing in February 2006, the veteran 
testified that his disabilities are due to exposure to 
various gases during training exercises while on active duty.  
Pursuant to 38 C.F.R. § 3.316 (2007), exposure to certain 
specified vesicant agents during active military service, 
together with the subsequent development of certain diseases, 
is sufficient to establish service connection.  In 
particular, service connection is warranted if evidence shows 
full-body exposure to nitrogen or sulfur mustard during 
active military service, together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung cancer (excluding mesothelioma), or squamous 
cell carcinoma of the skin.  See 38 C.F.R. § 3.316.

In this case, however, there is no evidence of full-body 
exposure to nitrogen or sulfur mustard during service, and, 
even assuming (for discussion purposes) that such exposure is 
shown, hypertension is not included in the list of diseases 
under section § 3.316.  Thus, service connection is not 
warranted under this newly presented theory. 

In conclusion, as service and post-service records provide 
evidence against this claim, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension.  The 
veteran's contentions that his hypertension is related to 
service are outweighed by the medical evidence which shows 
that this condition was first diagnosed many years after 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Accordingly, the appeal is denied.

II.  Diabetes Mellitus, Type II, 
with Diabetic Retinopathy and 
Diabetic Neuropathy

Under VA regulation, diabetes mellitus may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R.  § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus, type II, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (emphasis added).

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R.  
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, even 
if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994)

The Board finds that presumptive service connection due to 
herbicide exposure is not warranted for the veteran's 
diabetes mellitus, type II.  The Board notes that the 
veteran's diabetes mellitus has been identified as type II.  
In this regard, a VA hospitalization report dated from April 
to June 1997 notes that the veteran has adult diabetes 
mellitus, thereby identifying his diabetes mellitus as type 
II.  However, while type II diabetes mellitus is one of the 
specific diseases listed in 38 C.F.R.       § 3.309(e), no 
evidence establishes that he ever served in the Republic of 
Vietnam while on active duty.  

During his hearing, the veteran testified that he often flew 
from Japan to De Nang, Vietnam, between 1965 and 1966 to 
repair helicopters.  However, the veteran's service personnel 
records do not confirm that he ever served in the Republic of 
Vietnam.  A reply from the service department dated in April 
2005 also notes that there is no evidence in the veteran's 
file to substantiate any service in the Republic of Vietnam.  
In short, no evidence indicates that the veteran was ever 
exposed to herbicides while on active duty, and evidence 
obtained by the RO (in an effort to assist the veteran with 
his contention) actually provides evidence against this 
claim.  

With respect to the veteran's theory that his diabetes 
mellitus is related to exposure to gas during training 
exercises while on active duty, the Board notes that diabetes 
mellitus is not included in the list of diseases under 
section § 3.316, for those veterans with a history of full-
body exposure to nitrogen or sulfur mustard in service.  

Since presumptive service connection is not warranted based 
on exposure to herbicides or mustard gas, service connection 
can only be established with proof of actual direct 
causation.  In other words, medical evidence must show that 
the veteran's diabetes mellitus had it onset either in 
service or during the one-year presumptive period after 
service.  Unfortunately, no such evidence has been submitted.

None of the veteran's service medical records makes any 
reference to diabetes.  The Board places significant weight 
on a separation examination report dated in May 1967 which 
notes that laboratory results were negative for any albumin 
or sugar.  There is also no evidence of diabetes during the 
one-year presumptive period after service.  Simply stated, 
the service medical records provide highly probative evidence 
against the claim. 

Indeed, the record shows that diabetes mellitus was first 
diagnosed at St. Mary's hospital in 1990, approximately 23 
years after the veteran's separation from active duty.  
Therefore, service connection is not warranted either on a 
direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 
(certain chronic diseases, including diabetes, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service).  See also, Maxson, 230 F.3d at 1333.  

Also significant is the fact that the record does not include 
a medical opinion concerning the etiology or date of onset of 
the veteran's diabetes mellitus.  In other words, there is 
simply no medical evidence of a nexus or relationship between 
the veteran's diabetes mellitus and his period of active 
military service.  See Maggitt, 202 F.3d at 1375.  

The Board notes that a private treatment record dated in 
September 1996 notes the veteran's 23-year history of 
diabetes.  It is unclear whether the physician who authored 
this report was merely transcribing the veteran's self-
reported history, thereby limiting its probative value.  See 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (holding that 
evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence).  In any 
event, a 23-year history of diabetes noted in 1996 places the 
date of onset in 1973, which is still six years after 
service.  Simply stated, none of the post-service medical 
evidence supports the veteran's claim and in fact provide 
evidence against this claim.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus with diabetic 
retinopathy and diabetic neuropathy.  The veteran's 
contentions that his diabetes mellitus, type II, is related 
to service are outweighed by the medical evidence which shows 
that this condition was first diagnosed approximately 23 
years after service.  See Barr, 21 Vet. App. at 305.  
Accordingly, the appeal is denied.





III.  Hypertriglyceridemia

The veteran is seeking service connection for 
hypertriglyceridemia, which is defined as an abnormally high 
level of cholesterol and triglycerides in the blood. See 
Dorland's Illustrated Medical Dictionary 629, 636 (26th ed. 
1985).

The Board notes that high cholesterol and high triglycerides 
are laboratory findings and not disabilities for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities; they are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While elevated cholesterol and triglycerides may be evidence 
of an underlying disability or may later cause a disability, 
service connection may not be granted for a laboratory 
finding.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim." 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Nothing 
in the medical evidence reflects that the veteran has a 
current disability manifested by high cholesterol or high 
triglycerides.  

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hypertriglyceridemia, and the appeal must be denied.

IV.  Insomnia

The veteran was hospitalized at a VA medical center to 
undergo rehabilitation for his blindness.  During this 
admission, the veteran complained of insomnia.  The veteran 
is now seeking service connection for insomnia. 

Again, however, insomnia is merely a symptom and not a 
disability for VA compensation purposes.  The Board has 
thoroughly reviewed the record but finds no diagnosis, such 
as depression or chronic fatigue syndrome, to explain the 
veteran's complaints of insomnia.  Accordingly, there is no 
valid claim.  See Brammer, 3 Vet. App. at 225; Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted). 

In any event, service and post-service medical records 
provide evidence against this claim, indicating a problem 
that began many years after service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for insomnia.  Hence, the appeal is 
denied.

V.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in October 2003, February 2006, and 
October 2006: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The RO attempted to obtain treatment records from St Mary's 
Hospital; however, that facility indicated that they had no 
additional records concerning the veteran.  The Board also 
finds that a VA examination is not necessary to determine 
whether he has hypertension, diabetes mellitus, or a 
disability manifested by hypertriglyceridemia or insomnia as 
a result of service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.

Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the veteran's hypertension and diabetes 
mellitus were first diagnosed many years after service and 
have not been linked by competent medical evidence to 
service.  There is also no medical evidence of a chronic 
disability to account for the laboratory finding concerning 
hypertriglyceridemia or his complaints of insomnia.  Under 
these circumstances, the standards of McLendon have not met 
in this case.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, with 
diabetic retinopathy and diabetic neuropathy is denied. 

Service connection for hypertriglyceridemia is denied. 

Service connection for insomnia is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


